         Case 3:16-cv-03463-WHA Document 263 Filed 09/03/21 Page 1 of 3




 1   BAKER BOTTS L.L.P.                              DESMARAIS LLP
     Wayne O. Stacy (SBN 314579)                     John M. Desmarais (SBN 320875)
 2   wayne.stacy@bakerbotts.com                      jdesmarais@desmaraisllp.com
     Sarah J. Guske (SBN 232467)                     Justin P.D. Wilcox (pro hac vice)
 3   sarah.guske@bakerbotts.com                      jwilcox@desmaraisllp.com
     Jeremy J. Taylor (SBN 249075)                   Jordan N. Malz (pro hac vice)
 4   jeremy.taylor@bakerbotts.com                    jmalz@desmaraisllp.com
     101 California Street                           Steven M. Balcof (pro hac vice)
 5   36th Floor, Suite 3600                          sbalcof@desmaraisllp.com
     San Francisco, California 94111                 Jennifer Przybylski
 6   Telephone:      (415) 291-6200                  jprzybylski@desmaraisllp.com
     Facsimile:      (415) 291-6300                  230 Park Avenue
 7                                                   New York, NY 10169
     Attorneys for Defendant                         Telephone: (212) 351-3400
 8   CISCO SYSTEMS, INC.                             Facsimile:     (212) 351-3401
 9
                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
11

12
     STRAIGHT PATH IP GROUP, INC.,                   Case No. 3:16-cv-03463-WHA
13
                        Plaintiff,                   THIRD APPLICATION FOR
14                                                   ISSUANCE OF WRIT OF
            v.                                       EXECUTION AND AFFIDAVIT OF
15                                                   JOHN M. DESMARAIS IN
     CISCO SYSTEMS, INC.,                            SUPPORT OF POST-JUDGMENT
16                                                   INTEREST
                        Defendant.
17
                                                     Honorable Judge William H. Alsup
18

19

20

21

22

23

24

25

26

27

28
     APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION
          Case 3:16-cv-03463-WHA Document 263 Filed 09/03/21 Page 2 of 3




 1           I, John M. Desmarais, declare and state as follows:
 2           1.     I am an attorney admitted to practice in the State of California and a partner with the
 3   law firm of Desmarais LLP, counsel of record for Defendant Cisco Systems, Inc. (“Cisco”) in the
 4   above-captioned matter. I submit this declaration based upon personal knowledge, and if called upon
 5   as a witness, I could competently testify to the truth of each statement herein.
 6           2.     On May 19, 2020, the Court issued an order in the above-captioned action in the United
 7   States District Court, Northern District of California (“Order”) awarding Cisco $1,920,146 in
 8   attorney’s fees against Plaintiff Straight Path IP Group, Inc (“Straight Path” or “Debtor”). (Dkt. No.
 9   244.)
10           3.     I acted as counsel of record for the Judgment Creditor Cisco, and on July 16, 2020,
11   requested issuance of a Writ of Execution. (Dkt. No. 253.) On July 21, 2020, the Writ of Execution
12   issued. (Dkt. No. 255.) On October 8, 2020, I, on behalf of Cisco, requested issuance of a Second
13   Writ of Execution to reflect a name change of the Debtor. (Dkt. No. 258.) On October 9, 2020, the
14   Second Writ of Execution issued. (Dkt. No. 259.)
15           4.     To date, Straight Path has not paid the judgment owed. On August 9, 2021, my
16   colleague, also counsel of record for Cisco, provided a Writ of Execution to the Hudson County, New
17   Jersey, Sheriff to freeze a known account of the debtor. The current funds in that account are unknown
18   as of this date but are not expected to satisfy the full judgment owed. As of this date, Cisco has not
19   received any of the funds from the account.
20           5.     Cisco seeks a Third Writ of Execution in this Court to continue its efforts to recover
21   the judgment owed. Cisco has identified the same addresses and names of the Debtor as they appeared
22   on the previous Writs.
23           6.     Pursuant to California Code of Civil Procedure § 685.010 and 28 U.S.C. § 1961, the
24   amount of post-judgment interest included in Exhibit A is $2,234.73.
25           7.     Under 28 U.S.C. § 1961, post-judgment interest “shall be calculated from the date of
26   the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury
27

28
      APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION     2
           Case 3:16-cv-03463-WHA Document 263 Filed 09/03/21 Page 3 of 3




 1   yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week
 2   preceding the date of the judgment.”
 3           8.      To determine weekly average 1-year constant maturity interest Treasury yield, as
 4   published by the Board of Governors of the Federal Reserve System, for the calendar week preceding
 5   the    date   of       the   judgment,   the     Federal   Reserve    Website    was       consulted   at
 6   http://www.federalreserve.gov/releases/H15/. Historical weekly averages for the market yield on U.S.
 7   Treasury securities at 1-year constant maturity, quoted on investment basis were downloaded from the
 8   Federal Reserve Website. Per the screenshots below, the weekly average for the calendar week
 9   preceding the entry of the Order (May 19, 2020) was .09%.
10

11

12

13

14           9.      There are 472 days between May 19, 2020, the date of entry of the Order, and this
15   Application, including the final date September 3, 2021. Therefore, the appropriate post-judgment
16   interest was calculated at a rate of .09% per annum based on the amount of $1,920,146 for 142 days,
17   amounting to $2,234.73 of accrued interest.
18           10.     Issuance of a Writ of Execution in the form attached hereto as Exhibit A is hereby
19   requested.
20           I declare under penalty of perjury pursuant to the laws of the United States that the foregoing
21   is true and correct.
22           Executed this 3rd of September, 2021, in New York, NY.
23                                                              By:    /s/ John M. Desmarais
24                                                                    John M. Desmarais
25

26                                                                    Attorney for Defendant,
                                                                      Cisco Systems, Inc.
27

28
      APPLICATION FOR ISSUANCE OF WRIT OF EXECUTION       3
